Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 1 of 8 - Page |D#: 6

‘ _.r‘
§§ 5,¢,¢¢/ »€'/7'/?
null/ALL
Transmittal Number: 19390884

Notice of Service of Process natepmcessed: 0212012019

 

Prirnary Contact: Brian K Barze
P&S Transportation, LLC
1927 1st Ave N
Ste 701
Birrningham, AL 35203-4024

 

E|ectronic copy provided to: Fred Garrell
Stephen Westbrook
Entity: B|air Logistics, LLC
Entity |D Number 3877409
Entity Served: B|air Logislics. LLC
Title ot Action: Adel L. Johnson, ||| vs. Blair Logistics, LLC
Document(s) Type: Summons/Comp|aint
Nature of Action: Personal |njury
CourUAgency: Ga|latin County Circuit Court, KY
Case!Fteference No: 19-C|-00018
Jurisdietion Served: Alabama
Date Servecl on CSC: 02/19)’2019
Answer or Appearance Due: 20 Days
Orlginally Served On: KY Secretary Ol Slale On 02/08/2019
How Served: Cerlified Mai|
Sender |nformalion: Christopher H. Morris

502-583-9701

 

lnlormalion contained on this transmittal lorrn is Ior record keeping, notilication and forwarding the attached document(s). tt does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Litlle Fa||s Drive, Wi|mington. De|aware 19808-1674 (BBB} 690-2882 | sop@oscg|oba|.con't

 

Summons Divis on

Po Box 713
Commonwealth of Kentucky FRANKFORT_ K~,» 40502.0~,~18

Alison Lundergan Grimes
Secretary of Stale Oftice of the Secretary of State

February 14, 2019

BLA|R LOGIST|CS, LLC

CORPORATION SERV|CE CO|V|PANY iNC.
641 SOUTH LAWRENCE STREET
MONTGOMERY, AL 36104

FRON|: SUMMONS DlVlS|ON
SECRETARY OF STATE

RE: CASE NO: 19-C|-00018

COURT: Circuit Court Clerk
Ga||atin County
F'O Box 256
Warsaw, KY 41095
Phone: (859) 567-5241

Lega| action has been ti|ed against you in the captioned case. As provided under
Kentucky |aw, the legal documents are enclosed.

Questions regarding this action should be addressed to:

(‘l) Your attorney, or

(2) The attorney ti|ing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is ti|ed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this oftice unless you Wish us to serve
the pleading under a particular statute or rule and pay for said service

 

Kentud-cy Sec:retary of State's Otiice Summons Division 2114{2019

Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 3 of 8 - Page |D#: 8

 

AOC-E-‘|O§ Sum Code C|
nev 9-14 Case #. 19-Cl-00018
COurl- C|RCUIT

COU"W' GALLATIN

Comrnonwea|lh of Kentucky
Court of .lustice Courts.ky.gov

cR 4.02; cr official Form 1 C|VlL SUN|MONS

 

 

 

 

Planlift§ JOHNSON, ADEL L lll VS. BLA|R LOGlSTlCS, LLC, ET AL, Defendanl

TO: CORPORAT|ON SERV|CE CONIPANY lNC.
641 SOUTH LAWRENCE STREET
MONTGOMERY, AL 36104 RECE|]VED
Merno: Related party is BLA|R LOG|ST|CS, LLC FEB 8 2019

The Commonwea|th of Kentucky to Defendant; 35..5,.‘_.`,{`_, C.:
BLA|R LOG|ST|CS, LLC ' " ' " ' """'“

You are hereby notihed that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unles$ a Wl'ltfen defense is made by you or by an attorney

on your behalf Wlthin twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint

The name(s) and address(es) of the party or parties demanding relief against you or hislher (their) attorney(s) are shown on the

document delivered to you with this Summons.

Ga|latin Circuit Clerk
Date: 21112019

Package:llUtJClUZ 01000006

 

Proof of Service

Thls Summons was;

|:| Served by delivering a true copy and the Complainl (or other initiating document)

'To;

 

[:| Not Served because:

 

Date: , 20

 

Served By

 

Tille

 

Presldfng Judge: HON. JAMES R. SCHRAND (554281)

 

 

Summons |D: 144568410545063@00000032744
C|RCU|T; 19-Cl-00018 Long Arm Statute - Secretary of State

JoHNsoN, ADEL L ill vs. BLA:R Loelsncs. LLc. er AL |: " l d
|||l|l|i|||l||l|l|||||||||||||l||li||||l||||||||l|l||||||||lll Page1 Of1 3 l e

Package '. 000002 of 000006

Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 4 of 8 - Page |D#: 9

  
  

  
     
     

        

Filed 19-Ci-00018 02101I2019 Tammy Trimble, Ga||atin Circuit C|erk
A true copy attest® 19-Cl-00018 02]01/2019 lslTammy Trimble, Gal|atin Circuil Clerk
cASE NO. {‘l s C.`.'t. -O@EJ_{Q GALLA'l'IN cmct;rr cOURT
DIVISION 5 -
FH_ED gruDGESCH/\a c
ADEL L. JorleoN, 111 FEB _ D'(/P AINTIFF _
2014 surmch 1'.ANE TAMM i 2019 z
INDIANAPOLIS, 1N 46260 GAL YTR:MBLE, CLE §
umw ctscuir/Disrnicrcgli§]r §|
v. COMPLAINT § !
BLAIR LOGISTICS, LLC DEFENDANTS § 5
1810 AVENUE c .°’
ai

BIR.MINGIIAM, AL 35218

SERVE: KENTUCKY SECRETARY OF STA'l`E
700 CAPI'I`AL AVENUE, SUlTE 86
FRANKFORT, KY 4060}

AGENT l"OR. PROCESS: CORPORA'I`ION SERVICE COMPA`N Y lNC.
641 SOUTH LAWRENCE STREET
MONTGOMERY, AL 36104

AND

P&S TRANSPOR'£`ATION, LLC
1810 AVENUE C
ENSLEY, AL 3521 8

Si".RVE: KEN'I'UCKY SECRETARY OF STATE
700 CAPITAL AVENUE, SUITE 86
FR.ANKFORT, KY 40601

AGENT FOR PROCESS: ROBERT L. PIKE, JR.
1810 AVENUE C
BIRMINGI-IAM, AL 35218

AND

CHR.ISTOPI~IER`COSTA
502 SW 3RD STREET
MULDROW, OK 74948

SERVE: KENTUCKY SECRETARY OF STATE
700 CAPITAL AVENUE, SUITE 86
FRANKFORT, KY 4060]

*1'¢ *~Jr 1’¢1\' ** *ir kale

Filed 19-Cl-00018 02101!2019 Tammy Trimble, Gallatln Clrcult Clerlt
A true copy attest 19-C|-00018 02101/2019 lrs/Tammy Trimble, Gallatin Circuit Clerk

 

__ _Pre_sl§l|_n_g Judge: HON. .IAMES R. SCHRANIJ 1654251]

99 7.99.”.!!91§.9!.0299_°5_ , ..-_

. Fs§i<_a

 

Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 5 of 8 - Page |D#: 10

Filed

19-C|-000‘18 0210‘112019 Tammy Trimb|er Gal|atin Circuit Clerk

A true copy attest 19-C|-00018 0210112019 Iszarnmy Trimble, Gatlatin Clreuit C|erlt

Fiied

Comes the Plaintif"l", Adel L. .lohnson, III, by counsel, and for his cause of action against
the Dei`endants, states as follows:

PARTIES

1. That Plaintii"f, Adel L. .lohnson, lll, at all times relevant herein, is and was a
resident of the State of Indiana.

2. That Defendant, B]air Logistics, LLC (het'einafter “Blair"), at all times relevant
herein, is and was a limited liability company authon`zed and existing under the laws ol" the Statc
of Nevada, with its principal place of business at 1810 Avenue C, Birmingham, AL 35218.
Defendant Blair specializes in over-the-road hauling ot` goods through thc Um'tcd Statcs,
including Kentucky.

3. That Dcl`endant, P&S' Transportation, LLC (hereinafter “P&S”), at all times
relevant herein, is and was a limited liability company authorized and existing under the laws of
the Stale of Alabama, with its principal place of business al 1810 Avenue C, Ensley, AL 35218.
Defendant P&S specializes in over-the-road hauling ol` goods through the United States,
including Kentuclcy.

4. 'l` hat Defendant, Cllristopher Costa (11ereinaf`ler “Cosla”), at all times relevant
herein, was a resident of the State of Oklahoma, with a last known address ol` 502 SW`31'd Street,
Muldiow, OK 74948.

5. ' 'l` hat at all times relevant herein, the Defcndanls had an agency relationship with
the other Defendants.

FACTS

 

6. `l"hat on or about May 9, 2017, at approximately 2106 p.ni., Plaintiff, Adel L.
Johnson, III, was parked in a Love’s Truck Stop located at 499 Loves Drive in Sparta, Gallatin

County, Kcntucky, when Defendant Costa, who Was then and there acting in his individual

.2-
19-Cl-000'IB 02101!2019 Tammy Trimble, Gal|atln Clrcult Clerk

A true copy attest 19-€|-00018 02101/2019 fslTammy Trimble, Gallatln Circuit C|erk

 

 

Pnckage:0001104 of DDUODE

.,.x:.-.r. ~_r~ ..

Presidlng Judgc: l-_ION. JAMES R. SCHRAND (654281)

 

: 000004 of_UDUODE

_ g _l:acl<a e ___,`___

Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 6 of 8 - Page |D#: 11

Fl|ed

19-Cl~000‘|8 0210‘|12019 Tammy Trimble, Gallatin Circuit Clerk

A true copy attest 19-Cl-00018 0210112019 lszammy Trimblel Ga||atin Circuit C|erl~¢

Filed

capacity, and as an agent, employee, scrvant, rcpresentative, assign, and/or contractor
(hercinal`ter collectively “Agcnts"} of the other Del`cndants, negligently and carelessly collided
ltis tractor-trailer into the Plaintifl°s vehicle, causing serious personal injuries to him.

7. Under the dangerous instrumentality doctrine, an owner who gives authority to
another to operate the owner’s vehicle, by either express or implied consent, has a nondelegable
obligation to ensure that the vehicle is operated sat`ely.

8. 'l`hat the Defendartls’ actions, or lack thereol`, with respect to the hiring, rctention,
contracting, usc, andfor establishment ol` an agency relationship with the Dcfenclant Costa or any
other entity for which they served as Agcnts constituted negligent hiring, entrustment, retention,
and/or supervision, as Well as made them vicariously liable.

9. That Defendants knew, or should have known, that they and their Agents had to
follow all applicable statutes and regulations

10. That Det`endants knew, or should have known, to implement policies and
procedures to ensure their Agents had to follow all applicable statutes and regulations

11. That Defcndants knew, or should have known, to act reasonably under similar
circumstances l`or the transport of goods over the road and across state lincs.

12. That Det`cndants failed to implement, publish, or otherwise convey policies and
procedures to its Agents.

13. That thc negligence of thc Defendants, individually and collectively, and/or as an

Agent within the course and scope of their agency with the other Det`endants, was a substantial
factor in causing Plaintiff, Adel L. Iohnson, IlI, to sustain property damage to his velticlc, painful
and permanent injuries to his body, to incur medical expenses, past and 'l`uture, to lose time and
income from his cmployment, to incur the permanent impairment of his power to labor and earn

money, and to incur pain and suffering, both body and mind, from the time of the incident to the

-3-
19-Ci-00018 0210112019 Tammy Trimble, Ga|latin Clrcult C|erk

A true copy attest 19¢Cl-00018 02101!20'|9 lslTammy Trimble, Ga||atin Circuit Clerk

Packago:flt]ut](l§ of DDBUUE

____,._

Prestdlng .ruagn: Holi. JAMes R. scHRANo qssazan

Pac_|»_¢§ga : 000005 of oftenth

 

 

r..-u- --¢¢.-‘r~

, Case: 2:19-cv-00034-DLB-C.]S Doc #: 1-2 Filed: 03/14/19 Page: 7 of 8 - Page |D#: 12

Filed

A true copy attest

19-Cl-00018 02!01!2019 Tammy Trimble, Gal|atin Circuit Clerk
19-C|-000“|B 021'01/2019 lslTammy Trimble, Ga|latin Circuit C|erk

present and in the future, all of which is in excess of the minimal jurisdictional limits of this

Court.

14.

That the actions ot` each Defendant, collectively and individually, constituted

willful and wanton disregard, and/or gross negligence warranting punitive damages in this

mattcr.

WHERE.FOR.E, Plaintiff dcmands:

l.

Judgment against the Dei`endants, individually and collectively, in a sum Which

will fairly and reasonably compensate the Plaintil`l` for damages above alleged;

2.

3.

Filed

A true copy attest

Pre-judgment and post-judgment intercst;

Reasonablc costs and expenses, including attorneys’ f`ecs;
Punitive damages;

Any and all other reliefto which Plaintift` may appear entitled;

A trial by jury.

Respectt`ully submitted,

umwa/pr }c/`?n/ /?/laluunor PLLC

,/

camsror`naa i./Moraus

231 BRECKEN DGE LANF., SUITE 201
LOUISVIL.LE, l<.Y 40207

Pl-iONE: (502) 583-9701

FAX: (502) 589-1144

EMAlt,: morris@hlhinjury.coin
Cozmselfor Plcrinh]?"

 

 

_4-
19~C|-'0001B 0210112019 Tammy Trimble, Gallatin Circuit Clerk

19-C|-00018 02/01/2019 !sITammy Trimble, Gallatin Circuit Clerk

Packago:t]t]€lt.lo& ot DU£IGDB

 

Presldlng Judge: HON. .IAMES R. SCHRAND (654281)

manage ; canons of oeooga__ F____ _

r.-¢-':l.-_Trr:=r ..'.'\: . ...-.. ..

.."'_».-.-_1\

vo_.on ._< .>MWEOO._.ZOS_

._.mwm_._.m mUZm_N_>><r_ I.E._Om _.vw

.UZ_ >Z<n=aOO mU_>N_mw 20_._.<¢0...._¢00
U.._._ _wO~._.w_OO._ N=<i_m

gume mmm: mann comm

nsa§o_i. i@ih urine .

mi§wé;_§@
.P\|d._ :§[ §\\1]
i o, §._iii.wl@asi@m@
t ai.W@_r/ T/.ii§
tWidan)\t fi.m

 

